DETAILED ACTION
Election/Restrictions
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04, claims 17, 20-21, 23, 26-27, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/30/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
2.	Claims 1-5, 12-13, 17, 20-21, 23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a game apparatus comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to a game apparatus comprising first and second tokens. A frame has multiple pathways which the tokens move. A retainer retains the tokens relative to the pathways in a first position, allows them to move in a second position. A separating mechanism comprises a first separating component associated with each first token, and at least one second separating component is associated with the frame.  With the retainer in the second position, the first and second separating components direct the first tokens from a second collection zone towards a first.  This .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Jang (US Pub. No. 2019/0201780).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael D Dennis/
Primary Examiner, Art Unit 3711